     Case 3:12-cv-01370-AWT Document 100 Filed 07/02/20 Page 1 of 7



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

-------------------------------- x
DERRICK TAYLOR,                  :
                                 :
          Plaintiff,             :
                                 :
                v.               :     Civil No. 3:12-cv-1370(AWT)
                                 :
CORRECTION OFFICER FIELDS, et    :
al.,                             :
          Defendants.            :
-------------------------------- x

       ORDER RE MOTION FOR RELIEF FROM A JUDGMENT OR ORDER

     Plaintiff Derrick Taylor moves to set aside the order of

dismissal in this case.    The order of dismissal was entered

based on a stipulation of dismissal filed by the parties

pursuant to a settlement agreement.      The stipulation of

dismissal provided:

     This is not a judgment and does not require judicial
     approval. The parties agree that there is no federal
     jurisdiction to enforce the terms of the Agreement,
     which shall be governed by the laws of the State of
     Connecticut and shall be enforced in accord with the
     Agreement. The parties agree that the terms of the
     release are not incorporated into the order of
     dismissal.

(Stipulation of Dismissal 1, ECF No. 73.)       The court approved

the stipulation and ordered the case dismissed with prejudice.

     Under the Settlement Agreement, the parties agreed, inter

alia, in paragraph 8 of the agreement, that “the appropriate

mechanism for enforcement of this Settlement Agreement and

Release is a state court action for breach of contract for
     Case 3:12-cv-01370-AWT Document 100 Filed 07/02/20 Page 2 of 7



specific performance, injunction, and/or mandamus, brought in

the Connecticut Superior Court.”     (Mot. for Relief from a

Judgment or Order, Ex. A (“Settlement Agreement”) at 6, ECF No.

83-1.)   The defendants also agreed, in paragraph 11, to waive

the defense of sovereign immunity with respect to enforcement

actions brought pursuant to paragraph 8.       (Id.)   But the

Settlement Agreement did not waive the defense of sovereign

immunity with respect to claims outside the scope of the

Settlement Agreement.   (Id.)

     Taylor now claims that the order of dismissal should be set

aside because it has become apparent that the stipulation of

dismissal and the Settlement Agreement were procured through

fraud.   Taylor argues that the defendants did not have the

authority to waive sovereign immunity, because they asserted

sovereign immunity as a defense in some state court actions for

enforcement of the Settlement Agreement.       The court notes that

the particular assertion of sovereign immunity that served as

the impetus for Taylor filing this Rule 60 motion was rejected

by the Connecticut Superior Court, which determined that the

defendants had waived sovereign immunity as set forth in

paragraphs 8 and 11 of the Settlement Agreement.        However,

Taylor still maintains that the issue is not settled because no

court has determined whether the defendants had the authority to

waive sovereign immunity.    He contends that this court should


                                  -2-
     Case 3:12-cv-01370-AWT Document 100 Filed 07/02/20 Page 3 of 7



declare that the defendants had no authority to waive sovereign

immunity and vacate the order of dismissal.

     Even applying the liberal pleading standards for pro se

parties and reading Taylor’s papers “liberally and interpreted

‘to raise the strongest arguments that they suggest,’” Triestman

v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)

(quoting Pabon v. Wright, 459 F.3d 241, 248 (2d Cir. 2006)), the

court disagrees and concludes that relief pursuant to Federal

Rule of Civil Procedure 60 is not warranted here.        See In re

Terrorist Attacks on Sept. 11, 2001, 741 F.3d 353, 357 (2d Cir.

2013) (decision on Rule 60(b) motion rests in the district

court’s discretion).

     First, if Taylor’s motion is considered as a motion

pursuant to Rule 60(b)(6), the motion should be denied.           Clause

(6) provides that the court may relieve a party from a judgment

or order for “any other reason that justifies relief.”         Fed. R.

Civ. P. 60(b)(6).   But “[a]s the language of the rule makes

clear, relief under clause (6) is available only when the movant

acts in a timely fashion and asserts a ground justifying relief

that is not a ground encompassed within any of the first five

clauses.”   United States v. Cirami, 563 F.2d 26, 32 (2d Cir.

1977).   “Thus, when the reason asserted for relief comes

properly within one of those clauses, clause (6) may not be

employed to avoid the one-year limitation.”       Id.   Because


                                  -3-
     Case 3:12-cv-01370-AWT Document 100 Filed 07/02/20 Page 4 of 7



Taylor’s motion alleging fraud falls within clause (3) of Rule

60, relief under clause (6) is not available.

     Second, if Taylor’s motion is considered as a motion

pursuant to Rule 60(b)(3), the motion should be denied because

it is untimely.     Rule 60(c) provides that motions under clauses

(1), (2), and (3) of Rule 60(b) must be brought “no more than a

year after the entry of judgment or order.”       Fed. R. Civ. P.

60(c)(1).     Taylor filed this motion for relief on January 4,

2019, seeking relief from an order entered on April 20, 2015--

i.e., more than three-and-one-half years later.        The motion is

therefore untimely.

     Third, if Taylor’s motion is considered as a motion for

equitable relief pursuant to Rule 60(d)(3), the motion should be

denied.     Rule 60(d)(3) states that Rule 60 “does not limit a

court’s power to . . . set aside a judgment for fraud on the

court.”     Fed. R. Civ. P. 60(d).     “‘[F]raud upon the court’ as

distinguished from fraud on an adverse party is limited to fraud

which seriously affects the integrity of the normal process of

adjudication.”     Hadges v. Yonkers Racing Corp., 48 F.3d 1320,

1325 (2d Cir. 1995) (quoting Gleason v. Jandrucko, 860 F.2d 556,

559 (2d Cir. 1988)).     “The concept of ‘fraud on the court’

embraces ‘only that species of fraud which does or attempts to,

defile the court itself, or is a fraud perpetrated by officers

of the court so that the judicial machinery cannot perform in


                                     -4-
     Case 3:12-cv-01370-AWT Document 100 Filed 07/02/20 Page 5 of 7



the usual manner its impartial task of adjudging cases.’”         Id.

(quoting Kupferman v. Consol. Research & Mfg. Corp., 459 F.2d

1072, 1078 (2d Cir. 1972)).    “Rule 60(d) actions are warranted

only when necessary ‘to prevent a grave miscarriage of

justice.’”   LinkCo, Inc. v. Naoyuki Akikusa, 367 F. App’x 180,

182 (2d Cir. 2010) (quoting United States v. Beggerly, 524 U.S.

38, 47 (1998)).

     The assertion of sovereign immunity in the state court

actions does not meet this high bar.      Section 11 of the

Settlement Agreement expressly reserved for the defendants,

i.e., “the State of Connecticut and its officials, employees and

representatives, both current and former,” (Settlement Agreement

at 1), the defense of sovereign immunity “[e]xcept as necessary

for enforcement of this Agreement pursuant to paragraph 8 above

. . . ,” (id. at 6).   Asserting sovereign immunity with respect

to claims not covered under the Settlement Agreement was thus

contemplated by the Settlement Agreement.       Also, in ruling on

the motion to dismiss which asserted sovereign immunity related

to claims alleged to be covered by the Settlement Agreement, the

Connecticut Superior Court concluded that the defendants did in

fact waive sovereign immunity with respect to those claims.

That is, the court rejected the particular assertion of

sovereign immunity which prompted Taylor to file the present

Rule 60 motion.   Thus, Taylor has not shown that any “grave


                                  -5-
     Case 3:12-cv-01370-AWT Document 100 Filed 07/02/20 Page 6 of 7



miscarriage of justice” will occur given that the court has

rejected the defendants’ assertion of sovereign immunity related

to enforcement of the Settlement Agreement.

     Taylor further contends that the issue of the defendants’

authority to waive sovereign immunity has yet to be determined

because the Connecticut Superior Courts to consider the issue

have concluded only that the Settlement Agreement includes a

waiver of sovereign immunity--not that it is valid.        Taylor

states that he “can find not a single citation to support the

idea that the Department of Correction, the defendants

themselves or the attorney representing the defendants were

constitutionally, legislatively or statutorily vested with any

authority” to waive sovereign immunity.      (Mot. for Relief from a

Judgment or Order 3, ECF No. 83).

     However, it is Taylor’s heavy burden to demonstrate that

relief pursuant to Rule 60(d)(3) is appropriate.        Lee v. Marvel

Enters., Inc., 471 F. App’x 14, 16 (2d Cir. 2012).        Taylor

points to no authority that even suggests that the defendants

lacked authority to waive sovereign immunity in this case.            At

this stage, it is not the defendants’ burden to demonstrate that

they or their attorney had the authority to waive sovereign

immunity, rather it is Taylor’s burden to show that they did not

and that relief pursuant to Rule 60 is warranted.        Moreover,

this court is without jurisdiction to declare that the


                                  -6-
     Case 3:12-cv-01370-AWT Document 100 Filed 07/02/20 Page 7 of 7



defendants acted without authority to waive sovereign immunity.

Taylor’s argument relates to contract enforceability or

formation, but the parties expressly agreed that this court did

not retain jurisdiction over enforcement of the Settlement

Agreement.     See Hendrickson v. United States, 791 F.3d 354, 361

(2d Cir. 2015) (“once a case has been dismissed with prejudice,

a district court’s post-dismissal actions cannot confer upon the

court ancillary jurisdiction to enforce a settlement

agreement”).

     Therefore, the Motion for Relief from a Judgment or Order

(ECF No. 83) is hereby DENIED.

     It is so ordered.

     Dated this 2nd day of July 2020, at Hartford, Connecticut.




                                                  /s/AWT
                                             Alvin W. Thompson
                                        United States District Judge




                                  -7-
